Case:18-18495-EEB Doc#:41 Filed:01/09/19               Entered:01/09/19 15:35:11 Page1 of 2



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF COLORADO

In re:                                         )
                                               )
RICKY RAY HARRINGTON and                       )            Case No. 18-18495-EEB
JAN LEE HARRINGTON,                            )
                                               )
Debtors.                                       )            Chapter 13

                    RESPONSE TO TRUSTEE’S MOTION TO DISMISS

         Ricky Ray and Jan Lee Harrington (“Debtors”) through their counsel, Michael J. Watton

and the Watton Law Group, hereby respond to the Motion to Dismiss filed by U.S. Bank

National Association.

         Counsel has lost contact with the Debtors and requests additional time to locate them and

file an appropriate response.

         Wherefore, Debtors respectfully request that the Court deny U.S. Bank National

Association’s Motion to Dismiss and hold a hearing on the matter.


Dated: January 9, 2019                       Respectfully submitted,

                                             WATTON LAW GROUP

                                             /s/ Michael J. Watton
                                             Michael J. Watton, Esq., No. 46893
                                             301 West Wisconsin Avenue, 5th Floor
                                             Milwaukee, WI 53203
                                             Telephone: 720-590-4600
                                             Fax: 303-295-0242
                                             Email: wlgdnvr@wattongroup.com
Case:18-18495-EEB Doc#:41 Filed:01/09/19                    Entered:01/09/19 15:35:11 Page2 of 2




 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:   Rick            Ray               Harrington     Case #:    18-18495-EEB
             First Name        Middle Name        Last Name


 Debtor 2:   Jan             Lee               Harrington     Chapter:   13
             First Name        Middle Name        Last Name


Local Bankruptcy Form 9013-1.2
Certificate of Service

 Part 2 L.B.R. 2002-1 Certificate of Service of Notice

I certify that on January 9, 2019, I served a complete copy of the foregoing Response to Trustee’s Motion
to Dismiss on the following parties in accordance with 11 U.S.C. § 342(c) and Fed. R. Bankr. P. 2002.

The following creditors received electronic notice via CM/ECF:

Douglas B. Kiel                                          Janeway Law Firm, PC
Chapter 13 Trustee                                       Attorneys for US Bank National Association
4725 S. Monaco St.                                       9800 South Meridian Boulevard
Ste. 120                                                 Englewood, CO 80112
Denver, CO 80237
                                                         US Bank National Association
US Trustee, 13                                           c/o Ocwen Loan Servicing, LLC
Byron G. Rogers Federal Building                         PO Box 24605
1961 Stout Street                                        West Palm Beach, FL 33416-4605
Ste. 12-200
Denver, CO 80294


        Signature


Dated: January 9, 2019
                                                                 By: /s/ Tammy Her
                                                                     Paralegal for Debtors’ Counsel

                                                                 Watton Law Group
                                                                 301 W. Wisconsin Ave., 5th Floor
                                                                 Milwaukee, WI 53203
                                                                 Phone: 720-590-4600
                                                                 Fax: 303-295-0242
                                                                 E-mail: wlgdnvr@wattongroup.com
